NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL

                                              OF FLORIDA

                                              SECOND DISTRICT


CHRISTOPHER MIFFIN, DOC #100473,              )
                                              )
             Appellant,                       )
                                              )
v.                                            )      Case No. 2D18-2484
                                              )
STATE OF FLORIDA,                             )
                                              )
             Appellee.                        )
                                              )

Opinion filed May 15, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Pinellas County; Philip J. Federico, Judge.



PER CURIAM.

             Affirmed.



NORTHCUTT, SILBERMAN, and SALARIO, JJ., Concur.